397 F.2d 814
SONORA COMMUNITY HOSPITAL, a corporation, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 21642.
United States Court of Appeals Ninth Circuit.
August 12, 1968.

On Petition to Review a Decision of the Tax Court of the United States, 46 T.C. 519.
Alvin L. Anderson (argued), Anderson & Morgan, San Jose, Cal., for appellant.
Louis M. Kauder (argued), Atty., Dept. of Justice, Mitchell Rogovin, Asst. Atty. Gen., Lester R. Uretz, Chief Counsel, Washington, D. C., for appellee.
Before*JOHNSEN, BROWNING and CARTER, Circuit Judges.
PER CURIAM:


1
The judgment is affirmed on the ground that there is substantial support in the record for the Tax Court's determination that petitioner failed to carry its burden of establishing its entitlement in the years in question to the exemption under Internal Revenue Code of 1954, § 501(a) (c) (3).



Notes:


*
 Honorable Harvey M. Johnsen, Senior Judge, United States Court of Appeals for the Eighth Circuit, sitting by designation